     Case 2:19-cv-05470-VEB Document 32 Filed 03/29/21 Page 1 of 2 Page ID #:815




1                                                                   JS-6

2

3

4

5

6

7
                         UNITED STATES DISTRICT COURT
8
                        CENTRAL DISTRICT OF CALIFORNIA
9

10   CHAD C. GREEN,                               Case No. 2:19-CV-05470 (VEB)

11                         Plaintiff,             JUDGMENT

12   vs.

13   ANDREW M. SAUL, Commissioner of
     Social Security,
14
                           Defendant.
15

16         For the reasons set forth in the accompanying Decision and Order, it is hereby

17   ADJUDGED AND DECREED THAT (1) Plaintiff’s request for an order remanding

18   the case for further proceedings is DENIED; (2) the Commissioner’s request for an

19   order affirming the Commissioner’s final decision and dismissing the action is

20                                            1

                       JUDGMENT – GREEN v SAUL 2:19-CV-05470-VEB
     Case 2:19-cv-05470-VEB Document 32 Filed 03/29/21 Page 2 of 2 Page ID #:816




1    GRANTED; (3) judgment is entered in the Commissioner’s favor; and (4) the Clerk

2    of the Court shall CLOSE this case.

3          DATED this 29th day of March, 2021,

4                                       /s/Victor E. Bianchini
                                        VICTOR E. BIANCHINI
5                                   UNITED STATES MAGISTRATE JUDGE

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20                                          2

                       JUDGMENT – GREEN v SAUL 2:19-CV-05470-VEB
